Citation Nr: 1039352	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-06 533A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The appellant had active service from August 31, 1965 to 
September 16, 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
appellant appealed that decision and the case was referred to the 
Board for appellate review.  

In his March 2008 Substantive Appeal the appellant requested a 
hearing before a Veterans Law Judge (VLJ).  A hearing was 
scheduled for September 2010, but the appellant did not report.  
He has not offered an explanation for his absence or requested 
that his hearing be rescheduled.  Accordingly, the Board will 
review the appellant's case as if he withdrew his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (2010).  


FINDING OF FACT

The appellant's right knee disorder clearly preexisted his entry 
upon active military service, and did not undergo a clinically 
identifiable permanent increase in severity beyond natural 
progression during that service.  


CONCLUSION OF LAW

The appellant's right knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A.§§ 1110, 1153, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated June 2006 and July 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

The appellant has claimed entitlement to service connection for a 
right knee disorder.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the appellant fails to demonstrate any one element, denial of 
service connection will result.

The provisions of 38 U.S.C.A. § 1111 provide that an appellant 
will be presumed to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates than an injury 
or disease existed prior thereto.  Thus, the applicable legal 
standard requires a determination as to whether clear and 
unmistakable evidence exists that both (1) the appellant's right 
knee disorder pre-existed service and (2) whether such disorder 
was not aggravated by service.  VAOGCPREC 3-2003 (July 15, 2003).  

The appellant first claimed entitlement to service connection for 
a knee disorder in June 2006.  A December 2006 rating decision 
denied entitlement to service connection for that condition, 
finding that the condition existed prior to service and was not 
aggravated in service.  The appellant submitted a Notice of 
Disagreement (NOD) with that decision in June 2007.  The RO 
issued a Statement of the Case (SOC) in January 2008, and in 
March 2008 the appellant filed a Substantive Appeal (VA Form 9).  

The relevant evidence of record includes service treatment 
records, service personnel records, a VA examination reports and 
written statements from the appellant and other individuals.  The 
appellant's service personnel and service treatment records 
indicate that that he served for 16 days before being released 
from active service.  Records from August 16, 1965, prior to the 
appellant's entry to active service, indicate that he was 
afforded an orthopedic consultation.  The report from that 
consultation indicates that the appellant underwent an orthrotomy 
of the right knee on December 27, 1963, for a suspected torn 
medial meniscus following a basketball injury.  At the time of 
that injury findings included a bruised knee, but the meniscus 
was not excised.  Prior to the evaluation the appellant stated 
that occasionally after exercise his knee swells up painfully, 
but during the evaluation the appellant stated only that he had 
had intermittent stiffness in his right knee during cold weather, 
but no episodes of swelling or actual pain.  Full range of motion 
was noted with no heat, swelling, tenderness of ligamentous 
laxity.  McMurray's sign was negative as were x-rays of the right 
knee.  

Records from September 7, 1965, indicate that the appellant was 
afforded another orthopedic consultation.  The appellant 
complained of pain in the medial aspect of the knee and stated 
that he was unable to do deep knee bends.  The examiner's 
impression was a torn medial meniscus of the left knee and a 
retained posterior horn of the right knee.  The appellant was 
evaluated again on September 9, 1965.  It was determined that the 
appellant's medical condition existed prior to entry into service 
and had not been aggravated by service beyond the normal 
progression of the disease.  Discharge was recommended and the 
appellant was advised to consult a doctor upon return to civilian 
life.  On the appellant's September 9, 1965, separation 
examination he indicated that he had not experienced any 
significant illness or injury since his last physical examination 
on August 11, 1965.  Finally, the appellant's Medical Board 
Report, also from September 9, 1965, indicates that the 
appellant's knee conditions originated in 1963, were not incurred 
while in service, existed prior to service and were not 
permanently aggravated by service.  It further listed that the 
appellant was unable to perform duty requiring prolonged marching 
and standing and approved the appellant's application for 
discharge.  

As indicated, the appellant has also submitted several written 
statements from both himself and other individuals.  In a June 
2006 statement the appellant stated that when he enlisted he had 
to have an evaluation of his right knee, including x-rays, and 
that he was found fit and ready for duty with no orthopedic 
disability.  He also stated that one night during basic training 
while running up some stairs he slipped and banged his knees.  He 
stated that he was sent to sick call that evening, medically 
boarded out and that he has experienced problems with his knees 
since then.  He reiterated that he was fine when he went into the 
military and that after his accident his knees were never the 
same.  

In July 2006 the appellant submitted several additional written 
statements.  Most notably, the appellant submitted a statement 
from an individual who indicated that he served with the 
appellant in 1965.  He stated that the appellant slipped and 
drove his knee into the metal supporting bar on a set of concrete 
stairs.  He stated that he was aware of this because the 
appellant told him what happened and he saw the swelling of the 
appellant's knee.  In another statement the appellant's ex-wife 
stated that during the entirely of their marriage, from 1968 to 
1988, the appellant had problems with his right knee and 
underwent two surgical procedures.  The appellant's daughter and 
current wife also stated that the appellant has had trouble with 
his knee as long as they have known him. 

In November 2006 the appellant was afforded a VA examination.  
During that examination the appellant stated that he fell in 
service and injured his right knee on a set of concrete steps.  
The appellant also stated that he received exploratory surgery in 
1963 or 1964, years prior to active duty service, and that he had 
two other surgeries on his right knee after service, in 
approximately 1973 and 1974.  The appellant reported constant 
pain in the right knee.  The examiner noted that that the 
appellant was separated from service within 16 days after 
entering active duty service.  Physical examination of the 
appellant indicated an antalgic gait with right knee genu valgum.  
Inspection of the right knee showed loss of normal anatomic 
landmarks without edema, effusion, weakness, redness of heat.  
Palpating the right knee did not elicit pain.  The examiner 
diagnosed the appellant with traumatic arthritis of the right 
knee and opined that the appellant's current right knee condition 
existed prior to service and was exacerbated by two direct 
distinctive injuries he reported post-service in 1973 and 1974.  
He further opined that the appellant's right knee condition was 
not aggravated by service beyond the expected normal progression 
of a meniscal disease.  

After a review of all the evidence presented, the Board finds 
that there is clear and unmistakable evidence that the 
appellant's right knee disorder existed prior to service.  In 
this regard, the Board notes that prior to his entry into service 
the appellant noted that he had injured his right knee in 1963 
and had surgery performed in December of that year.  In addition, 
the appellant's service treatment records indicate that the 
appellant's knee disorder clearly preexisted service.   

Furthermore, the Board finds that there is clear and unmistakable 
evidence that the appellant's right knee disorder was not 
aggravated by active service beyond that worsening due to the 
natural progression of the disease.  The Board notes that shortly 
before his release from active service the appellant stated that 
he had not incurred any significant injury in service.  In 
addition, the November 2006 VA examination report indicates a 
full review of the appellant's claims file, including all service 
and other records.  This opinion is based on well-reasoned 
medical conclusions that are supported by the record.  

By contrast, the appellant has submitted written statements from 
both himself and a another former service member indicating that 
he banged his knee shortly before being released from active 
service and that this aggravated his preexisting right knee 
disorder.  The Board notes that a lay person, such as the 
appellant, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it pertains to the readily observable 
features of symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection." Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, 
the Veteran is competent to testify that he injured his knee in 
service.  The competency of an individual to testify, however, 
must be distinguished from the credibility of the testimony.  

In this regard, it is noted that the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self-
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence 
of contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 

After carefully considering all the evidence of record the Board 
finds that the accounts that the Veteran submitted as to having 
sustained an injury to his left knee which aggravated his 
preexisting knee disorder are simply not credible.  Although the 
appellant now claims that he injured sustained a significant knee 
injury in service, the appellant underwent examination in service 
and there was no indication of an in-service injury at that time.  
In fact, the appellant specifically indicated that he had not 
sustained any significant injury during his time in service.  In 
addition, the appellant's statements are outweighed by the lack 
of objective evidence indicating such an incident.   See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence). 

Accordingly, there is no credible supporting evidence to 
corroborate the appellant's claimed injury in service and the 
entirety of the probative medical evidence of record clearly 
shows that the appellant's right knee disorder existed prior to 
service and was not aggravated therein.  

As the Board has determined that the disability existed prior to 
service and was not aggravated during service, there is no basis 
to consider service connection based upon direct incurrence.  
Therefore, service connection for a right knee disorder is 
denied, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for a right knee disorder is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


